Order entered July 28, 2017




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-17-00204-CV

                   IN THE INTEREST OF J.T.S. AND J.R.S., CHILDREN

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-02901

                                          ORDER
       By order entered June 12, 2017, we directed appellant to file an amended brief no later

than July 12, 2017. To date, however, the brief has not been filed. Accordingly, we ORDER

appellant to file the brief no later than August 8, 2017. Appellant is cautioned that failure to

comply may result in dismissal of the appeal without further notice. See TEX. R. APP. P.

38.8(a)(1), 42.3(b),(c).




                                                     /s/   CRAIG STODDART
                                                           JUSTICE